NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 12, 2010*
                                   Decided May 13, 2010

                                           Before

                           KENNETH F. RIPPLE, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 09‐2869

RANDALL ARTHUR RADUNZ,                           Appeal from the United States District
    Plaintiff‐Appellant,                         Court for the Western District of Wisconsin.

       v.                                        No. 09‐cv‐217‐slc

EVERETT MUHLHAUSEN, et al.,                      Barbara B. Crabb, 
     Defendants‐Appellees.                       Judge.

                                         O R D E R

        Randall Radunz, a former Wisconsin inmate, claims in this lawsuit under 42 U.S.C.
§ 1983 that the sheriff of Pierce County, Wisconsin, and three of the sheriff’s subordinates
jailed him unlawfully on a motion to revoke his probation and then denied him necessary


       *
          The appellees were not served with process in the district court and are not
participating in this appeal.  After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary.  Accordingly, the appeal is submitted on the
appellant’s brief and the record.  See  FED. R. APP. P. 34(a)(2)(C).
No. 09‐2869                                                                                Page 2

medical care while he was in their custody.  The district court dismissed the suit on the
ground that the complaint fails to state a claim that these defendants violated Radunz’s
rights under the Eighth and Fourteenth Amendments.  See 28 U.S.C. § 1915(e)(2)(B)(ii); FED.
R. CIV. P. 8(a); DeWalt v. Carter, 224 F.3d 607, 611 (7th Cir. 2000).  We agree. 

       In May 2003, while Radunz was on probation for a weapons offense, he became a
suspect in a homicide investigation.  His probation officer, a state employee, arranged for
Radunz to be taken into custody when that investigation uncovered drugs and weapons on
his property.  Radunz was held in the Pierce County jail while awaiting the revocation
proceedings, and after 69 days a state administrative law judge revoked his probation and
sentenced him to a two‐year prison term. 

        Radunz’s operative complaint — his third try after the district court rejected the first
two as inadequate under Federal Rule of Civil Procedure 8—focuses on two aspects of the
time he spent in the county jail before his revocation hearing.  First, he complains that he
was held too long in the county facility while awaiting his hearing and that he should have
been released while the revocation matter was pending.  Second, he claims that the medical
care he received at the jail was inadequate.  In June 2003, he explains, he notified an
unidentified guard that he was feeling “real bad,” but no one came to investigate despite
the guard’s promise to relay the message.  Two days later, Radunz continues, he “lost his
balance and fell backwards” as he was standing up to take an unspecified medication.  He
hit his head, and when he regained consciousness, he told a sergeant that he could not feel
his hands.  He also says that the defendants knew “he had been a diabetic for some 25
years” but ignored requests for medical attention, yet other than alleging that he was
refused extra blankets, he in fact admits in his complaint that his diabetes was treated by
diet and medication and monitored by two blood‐sugar checks a day.  And that’s all the
complaint reveals about the medical care Radunz received while in jail.  He adds that he
required surgery on his back and neck more than a year later, but he does not allege that the
surgery was linked to the fall.  

        In dismissing the lawsuit, the district court reasoned that Radunz had failed to allege
that the named defendants had any role in his probation revocation or that they were
deliberately indifferent to his medical needs.  We review the district court’s decision de
novo and assume the facts in Radunz’s complaint to be true.  See Rodriguez v. Plymouth
Ambulance Serv., 577 F.3d 816, 820‐821 (7th Cir. 2009).  Because the complaint, even when
viewed in the most favorable light, fails to give the defendants notice of a claim that is
“plausible on its face,” we affirm the decision of the district court.  See Ashcroft v. Iqbal, 129
S. Ct. 1937, 1949 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). 
No. 09‐2869                                                                                 Page 3

        The nature of Radunz’s argument regarding his detention is difficult to pin down.  If
his theory is that he was prejudiced by the lapse of time before his hearing, then his claim is
barred by Heck v. Humphrey, 512 U.S. 477, 486‐87 (1994), because he never successfully
challenged the validity of his probation revocation.  See, e.g., Johnson v. Litscher, 260 F.3d 826,
831 (7th Cir. 2001).  On the other hand, if Radunz instead argues that he was held beyond
the time normally allowed under Wisconsin law for a probationer to be held in a county jail
pending revocation, see WIS. STAT. § 302.335(2)(b), (3); State ex rel. Jones v. Div. Adm’r, Wis.
Div. of Hearings & Appeals, 536 N.W.2d 213, 214 (Wis. Ct. App. 1995), then the claim fails
because § 1983 applies only to violations of federal law.  See Thompson v. City of Chicago, 472
F.3d 444, 454 (7th Cir. 2006).  

        But more fundamentally, Radunz’s complaint fails to link the named defendants to
the timing of his revocation proceedings.  The state of Wisconsin scheduled the revocation
proceedings and an administrative law judge ultimately decided to revoke his probation,
and Radunz does not allege that the defendants did, or even could have, affected those
proceedings.  A plaintiff cannot recover under § 1983 without establishing that the
defendants were personally involved in the alleged constitutional violation, see Knight v.
Wiseman, 590 F.3d 458, 462‐63 (7th Cir. 2009); Johnson v. Snyder, 444 F.3d 579, 583 (7th Cir.
2006), and thus the district court correctly concluded that he failed to state a due‐process
violation.

        Regarding the claim of deliberate indifference, Radunz pleaded himself out of court
by alleging facts which rule out his contention that his medical issues were ignored.  See
Edwards v. Snyder, 478 F.3d 827, 830 (7th Cir. 2007).  To prevail on an Eighth Amendment
claim for the denial of medical care, a prisoner must establish that the defendants were
intentionally or recklessly indifferent to an objectively serious medical condition.  Farmer v.
Brennan, 511 U.S. 825, 834 (1994); Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008).  But
Radunz identifies only two medical issues, the fall and his diabetes, and his description of
the way jailers responded to those conditions belies a characterization of deliberate
indifference.  Radunz admits being hospitalized immediately after he fell and struck his
head, and he also acknowledges that he received regular medication, blood‐sugar checks,
and a special diet in response to his diabetes.  These admissions make it clear that, rather
than being ignored, Radunz received prompt and adequate medical treatment.  See, e.g.,
Borello v. Allison, 446 F.3d 742, 748 (7th Cir. 2006); Gutierrez v. Peters, 111 F.3d 1364, 1374 (7th
Cir. 1997).  
                                                                                        AFFIRMED.